Exhibit 10-12

























FIRSTENERGY CORP.


EXECUTIVE DEFERRED COMPENSATION PLAN
































Effective September 28, 1985


Amended and Restated as of January 1, 2014









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE 1 —PURPOSE
1
 
1.1 Purpose
1
 
 
 
ARTICLE 2 —DEFINITIONS
2
 
2.1 Account
2
 
2.2 Administrative Committee
2
 
2.3 Beneficiary
2
 
2.4 Board
2
 
2.5 Change in Control
2
 
2.6 Code
6
 
2.7 Company
6
 
2.8 Compensation Committee
6
 
2.9 Deferral Election
6
 
2.10 Disability
6
 
2.11 Effective Date
7
 
2.12 Elected Deferred Compensation
7
 
2.13 ERISA
7
 
2.14 Employer
7
 
2.15 Initial Eligible Payment Date
7
 
2.16 Interest Rate
7
 
2.17 Participant
8
 
2.18 Participation Agreement
8
 
2.19 Pension Plan
8
 
2.20 Performance-Based Compensation
8
 
2.21 Performance Share Award
8
 
2.22 Plan
8
 
2.23 Restricted Stock Unit Award
9
 
2.24 Restricted Stock Unit Account
9
 
2.25 Retirement
9
 
2.26 Retirement Account
9
 
2.27 Retirement Stock Account
9
 
2.28 Separation from Service
9
 
2.29 Short-Term Incentive Award
10
 
2.30 Service Period
10
 
2.31 Stock Account
10
 
2.32 Unforeseeable Emergency
10
 
 
 
ARTICLE 3 —PARTICIPATION AND DEFERRAL COMMITMENTS
11
 
3.1 Eligibility and Participation
11
 
3.2 Deferral Elections
12
 
3.3 Commencement, Duration and Modification of Deferral Election
12




i

--------------------------------------------------------------------------------




ARTICLE 4 —ACCOUNTS
13
 
4.1 Elected Deferred Compensation
13
 
4.2 Retirement Account
13
 
4.3 Stock Account and Restricted Stock Unit Account
14
 
4.4 Retirement Stock Account
15
 
4.5 Deferred Compensation Benefit
15
 
4.6 Amounts Transferred from the GPU Companies Deferred Compensation Plan and
Nonqualified Pension Plan
16
 
4.7 Vesting of Accounts
16
 
4.8 Statement of Accounts
17
 
 
 
ARTICLE 5 —DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS
17
 
5.1 Retirement Benefit
17
 
5.2 Death Benefit
18
 
5.3 Disability Benefit
19
 
5.4 Separation from Service Benefit for Reasons Other Than Retirement,
Disability or Death—Retirement Account
20
 
5.5 Stock Account Distributions
20
 
5.6 Accelerated Distribution
22
 
5.7 Financial Hardship Distributions
23
 
5.8 Withholding; Payroll Taxes
23
 
5.9 Commencement of Payments
24
 
5.10 Payment to Guardian
24
 
5.11 Small Accounts
25
 
 
 
ARTICLE 6 —SUPPLEMENTAL PENSION BENEFIT
25
 
6.1 Eligibility and Participation
25
 
6.2 Retirement Benefit
25
 
6.3 Death Benefit
27
 
 
 
ARTICLE 7 —BENEFICIARY DESIGNATION
28
 
7.1 Beneficiary Designation
28
 
7.2 Amendments
28
 
7.3 No Beneficiary Designation or Death of Beneficiary with Respect to Deferred
Compensation Benefit
28
 
7.4 Beneficiary Designation or Death of Beneficiary with Respect to Supplemental
Pension Benefit
29
 
7.5 Effect of Payment
29
 
 
 
ARTICLE 8 —ADMINISTRATION
29
 
8.1 Administrative Committee; Duties
29
 
8.2 Agents
30
 
8.3 Indemnity of Committees
30
 
8.4 Participating Employers
30




ii

--------------------------------------------------------------------------------




ARTICLE 9 —CLAIMS PROCEDURE
31
 
9.1 Claim
31
 
9.2 Initial Claim Review
31
 
9.3 Review of Claim
32
 
9.4 Review of Claims on and after a Change in Control
33
 
 
 
ARTICLE 10 —AMENDMENT AND TERMINATION OF PLAN
34
 
10.1 Right to Amend
34
 
10.2 Right to Terminate
34
 
10.3 Distribution of Benefits on Plan Termination
35
 
 
 
ARTICLE 11 —MISCELLANEOUS
36
 
11.1 Unfunded Plan
36
 
11.2 Liability for Benefits
36
 
11.3 Unsecured General Creditor
36
 
11.4 Obligations to Employer
36
 
11.5 Nonassignability
36
 
11.6 Not a Contract of Employment
37
 
11.7 Protective Provisions
37
 
11.8 Captions
37
 
11.9 Governing Law
37
 
11.10 Validity
37
 
11.11 Notice
38
 
11.12 Successors
38
 
11.13 Code Section 409A
38
 
 
 
APPENDIX A
A-1






iii

--------------------------------------------------------------------------------




FIRSTENERGY CORP.


EXECUTIVE DEFERRED COMPENSATION PLAN






ARTICLE 1—PURPOSE




1.1    Purpose


The purpose of this Executive Deferred Compensation Plan (the “Plan”) is to
provide current tax planning opportunities as well as supplemental funds for
retirement, death, disability or other separation of employment for key
executives. The Plan is part of an integrated executive compensation program
that is intended to attract, retain, and motivate certain key executives who are
in positions to make significant contributions to the operation and
profitability of Employers for the benefit of stockholders and customers.


This Plan was amended and restated effective as of January 1, 2005 in order to
comply with Code Section 409A and supersedes all prior versions of the Plan. The
Plan is further amended and restated to make certain clarifications under Code
Section 409A with respect to amounts earned, credited or accrued after December
31, 2004 and, effective as of January 1, 2011, to eliminate the twenty percent
(20%) Stock Premium for compensation deferred into the Stock Account of the
Plan. The Plan was further amended (a) effective as January 1, 2012, to amend
the definition of “Change in Control” with respect to compensation deferred or
accrued on or after January 1, 2012 (“Amendment No. 1”), (b) effective as of
January 1, 2012, to remove the Participants’ ability to make subsequent
deferrals of their supplemental pension benefits (“Amendment No. 2”), (c)
effective as of January 1, 2013, to allow Participants to defer the settlement
of restricted stock units under the Plan (“Amendment No. 3”), and (d) effective
as of January 1, 2014, to allow Participants to defer “performance-based
compensation” at a date that is no later than six months prior to the end of the
compensation’s performance period (“Amendment No. 4”).


This Amendment and Restatement, effective as of January 1, 2014, incorporates
Amendments Nos. 1 through 4 and supersedes all prior versions of the Plan. In
addition, this Amendment and Restatement amends the Plan (a) to provide that (i)
dividends accrued after May 17, 2014 in a Participant’s Stock Account or
Restricted Stock Unit Account and (ii) and Short-Term Incentive Awards deferred
into a Participant’s Stock Account after January 1, 2014 shall be paid in cash,
(b) to exclude Short-Term Incentive Award payments from the supplemental pension
benefits for individuals who become Participants after January 1, 2014 and (c)
to change the effective date of any amendments to the Plan to thirty (30) days
after the Company provides notice to the Participants of the amendment.







1

--------------------------------------------------------------------------------




ARTICLE 2—DEFINITIONS




For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the content clearly indicates otherwise:


2.1    Account


“Account” means the interest of a Participant in the Plan as represented by the
hypothetical bookkeeping entries kept by Employer. A separate Account shall be
established for each Participant and as may otherwise be required.


2.2    Administrative Committee


“Administrative Committee” means the committee appointed to administer the Plan
pursuant to Article 8.


2.3    Beneficiary


“Beneficiary” means the person, persons or entity (including, without limitation
any trustee) last designated by a Participant to receive the benefits specified
in this Plan pursuant to Section 7.3 or 7.4 of the Plan in the event of the
Participant’s death.


2.4    Board


“Board” means the Board of Directors of the Company.


2.5    Change in Control


“Change in Control” means:


(x) for amounts deferred or accrued under the Plan before January 1, 2012:


1.     An acquisition by any Person (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto (the ‘Exchange Act’) and as used in Sections 13(d) and 14(d) thereof,
including a ‘group’ as defined in section 13(d) thereof) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) (twenty-five percent (25%) if such Person proposes any individual
for election to the Board of Directors or any member of the Board is the
representative of such Person) or more of either (i) the then outstanding shares
of common stock of the Company (‘Outstanding Company Common Stock’), or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (‘Outstanding Company
Voting Securities’); provided, however, that the following acquisitions will not
constitute a Change in Control:


(a)     Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);



2

--------------------------------------------------------------------------------




(b)     Any acquisition by the Company;


(c)     Any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or


(d)     Any acquisition by any corporation pursuant to a reorganization, merger,
or consolidation if, following such reorganization, merger, or consolidation,
the conditions described in clauses 3(a), 3(b) and 3(c) of Subsection (x) of
this Section 2.5 are satisfied;


2.     Individuals who, as of the date hereof, constitute the Board (the
‘Incumbent Board’) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or
 
3.     Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company, in
each case, unless, following such reorganization, merger, or consolidation or
sale or other disposition of assets:


(a)     More than seventy-five percent (75%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, consolidation, or acquiring such assets and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger, consolidation, or sale or other disposition of
assets in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation, or sale or other
disposition of assets, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;


(b)     No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such reorganization,
merger, consolidation, or sale or other disposition of assets, and any Person
beneficially owning, immediately prior to such reorganization, merger,
consolidation, or sale or other disposition of assets, directly or indirectly,
twenty-five percent (25%) or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation or

3

--------------------------------------------------------------------------------




acquiring such assets or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors; and


(c)     At least a majority of the members of the Board of Directors of the
corporation resulting from such reorganization, merger, or consolidation or
acquiring such assets were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger,
consolidation or sale or other disposition of assets; or


4.     Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant will be deemed
‘part of a purchasing group’ for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board of
Directors); and


(y) for amounts deferred or accrued (i.e., earned) under the Plan on or after
January 1, 2012:


1.     An acquisition by any Person, directly or indirectly, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
immediately after which such Person has beneficial ownership of twenty-five
percent (25%) or more of either: (i) the Outstanding Company Common Stock, or
(ii) the Outstanding Company Voting Securities; provided, however, that the
following acquisitions of beneficial ownership of Outstanding Company Common
Stock or Outstanding Company Voting Securities shall not constitute a Change in
Control:


(a)     Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege, unless the security being so
converted was itself acquired directly from the Company);


(b)     Any acquisition by the Company;


(c)     Any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or


(d)     Any acquisition pursuant to a reorganization, merger, or consolidation
involving the Company or any direct or indirect wholly-owned subsidiary of the
Company, whether or not the Company is the surviving corporation in such
transaction (any of the foregoing, a ‘Reorganization’ for purposes of this
Subsection (y)), if, following such

4

--------------------------------------------------------------------------------




Reorganization, the conditions described in clause (3) of Subsection (y) of this
Section 2.5 below are satisfied;
 
2.     Individuals who, as of January 1, 2012, constitute the Board (the
‘Incumbent Board’) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
January 1, 2012 whose election, or nomination for election by the Company’s
shareholders, is approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board shall be considered as a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (within the meaning of solicitations subject to Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act or any successor rule) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;
        
3.     Consummation of a (A) Reorganization or (B) sale or disposition of all or
substantially all of the assets of the Company in one transaction or a series of
related transactions (determined on a consolidated basis), other than in
connection with a sale-leaseback or other arrangement resulting in the continued
utilization of such assets by the Company (a ‘Major Asset Disposition’), unless
in each case following such Reorganization or Major Asset Disposition (either, a
‘Major Corporate Event’) each of the following conditions is met:


(a)     The Outstanding Company Voting Securities immediately prior to such
Major Corporate Event represent (either by remaining outstanding or by
converting into or being exchanged for voting securities of the surviving
corporation) at least sixty percent (60%) of the combined voting power of the
surviving corporation (including a corporation which, as a result of such Major
Corporate Event, owns the Company or all or substantially all of the assets of
the Company) outstanding immediately after such Major Corporate Event;


(b)     No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or the resulting or acquiring corporation resulting from
such Major Corporate Event, and any Person beneficially owning, immediately
prior to such Major Corporate Event, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, immediately after consummation of such Major Corporate Event,
twenty-five percent (25%) or more of, respectively, the then-outstanding shares
of common stock of the resulting or acquiring corporation in such Major
Corporate Event, or the combined voting power of the then-outstanding voting
securities of such resulting or acquiring corporation that are entitled to vote
generally in the election of directors; and


(c)     At least a majority of the members of the board of directors of the
corporation resulting from such Major Corporate Event were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such Major Corporate Event; or


4.     Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 

5

--------------------------------------------------------------------------------




However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant shall be deemed
‘part of a purchasing group’ for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board).


2.6    Code


“Code” means the Internal Revenue Code of 1986, as amended together with all
rules and regulations promulgated thereunder.


2.7    Company


“Company” means FirstEnergy Corp., an Ohio corporation, or any successor to the
business thereto.


2.8    Compensation Committee


“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.


2.9    Deferral Election


“Deferral Election” means a commitment by a Participant to defer a portion of
his or her base salary, Short-Term Incentive Award, Performance Share Award
and/or Restricted Stock Unit Award pursuant to this Plan.


2.10    Disability


“Disability” means:


(a)    Solely with respect to Account balances that were accrued and vested as
of December 31, 2004 and earnings, gains, and losses credited thereto after that
date, a physical or mental condition such that a Participant is entitled to
receive a monthly disability pension payment under the Pension Plan, except that
a Participant need not have completed ten (10) years of Eligibility Service, as
defined by the Pension Plan; and


(b)    Solely with respect to Account balances that accrue and/or vest after
December 31, 2004 and earnings, gains and losses credited thereto after that
date, a physical or mental condition in which the Participant:
  

6

--------------------------------------------------------------------------------




(i)    Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or


(ii)    Is by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company, or


(iii)    Is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.


2.11    Effective Date


This Plan is effective as of September 28, 1985, amended and restated as of May
17, 2004 and it is amended and restated as of January 1, 2005 unless
specifically stated otherwise herein.


2.12    Elected Deferred Compensation


“Elected Deferred Compensation” means the amount of base salary, Short-Term
Incentive Award, Performance Share Award and Restricted Stock Unit Award that a
Participant elects to defer pursuant to a Deferral Election.


2.13    ERISA


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


2.14    Employer


“Employer” means the Company and any affiliated or subsidiary entity as defined
in Code Section 414(b) and (c) except that in applying Code Section 1563 “50
percent” shall be substituted for “80 percent.”


2.15    Initial Eligible Payment Date


“Initial Eligible Payment Date” means, (i) with respect to a Short-Term
Incentive Award or a Performance Share Award, the third (3rd) anniversary of the
date on which such Short-Term Incentive Award or Performance Share Award is
first credited to its respective Stock Account, and (ii) with respect to a
Restricted Stock Unit Award, the date specified in the Participation Agreement
applicable to the deferral of such Restricted Stock Unit Award.


2.16    Interest Rate


“Interest Rate” means the annual equivalent of the average of the Moody’s
Average Long-Term Corporate Bond Yield Index for the twelve (12) consecutive
month period ending on October 31 of the calendar year immediately preceding the
Service Period to which the Interest

7

--------------------------------------------------------------------------------




Rate applies, as published by Moody’s Investors Service, Inc., or any successor
thereto, or a substantially similar index if such index is no longer published.
  
2.17    Participant


“Participant” means any key executive who is an employee of any Employer and who
has been notified that he has been selected to participate in this Plan pursuant
to either Article 3 or Article 6 of this Plan. For purposes of the Deferred
Compensation Benefit portion of this Plan, such an employee is a Participant
only if he or she files a Participation Agreement with the Administrative
Committee. Any employee who had amounts transferred from the GPU Companies
Compensation Plan in accordance with Section 4.6 shall be a Participant as of
the date of such transfer.


2.18    Participation Agreement


“Participation Agreement” means the agreement, whether written or provided
through electronic means, in which a Participant makes a Deferral Election and
makes elections regarding the time and/or manner in which amounts shall be
distributed from the Plan. In order for a Deferral Election to be effective for
a Service Period, the Participation Agreement must be submitted by a Participant
to the Administrative Committee or its delegates prior to the commencement of
the Service Period in which the Elected Deferred Compensation is earned, except
as otherwise provided with respect to Performance-Based Compensation pursuant to
Section 3.3(a).


2.19    Pension Plan


“Pension Plan” means the FirstEnergy Corp. Pension Plan as amended.


2.20    Performance-Based Compensation


“Performance-Based Compensation” means any Performance Share Award, Restricted
Stock Unit Award or Short-Term Incentive Award that is “performance-based
compensation” within the meaning of Treasury Regulation 1.409A-2(a)(8).”


2.21     Performance Share Award


“Performance Share Award” means those earned and vested Performance Share awards
granted under Article 9 of the FirstEnergy Corp. 2007 Incentive Plan or any
similar equity-based incentive plan adopted by the Company.


2.22    Plan


“Plan” means this FirstEnergy Corp. Executive Deferred Compensation Plan as set
forth in this document and as the same may be amended from time to time.



8

--------------------------------------------------------------------------------




2.23 Restricted Stock Unit Award


“Restricted Stock Unit Award” means a Performance-Adjusted Restricted Stock Unit
award granted under the FirstEnergy Corp. 2007 Incentive Plan or any similar
equity-based incentive plan adopted by the Company.


2.24     Restricted Stock Unit Account


“Restricted Stock Unit Account” means the Account separately established for
crediting deferrals of Restricted Stock Unit Awards, pursuant to Section 4.3 of
this Plan.


2.25    Retirement


“Retirement” means Separation from Service on or after age fifty-five (55)
except due to death and entitled to receive a benefit under the Pension Plan.


2.26    Retirement Account


“Retirement Account” means the Account established pursuant to Section 4.2 of
this Plan.


2.27    Retirement Stock Account


“Retirement Stock Account” means the Account established pursuant to Section 4.4
of this Plan.


2.28    Separation from Service


“Separation from Service” means with respect to any employee, the “separation
from service” within the meaning of Code Section 409A, of the employee with the
Company and all Employers, for any reason, including without limitation, quit,
discharge, retirement, leave of absence (including military leave, sick leave,
or other bona fide leave of absence such as temporary employment by the
government if the period of such leave exceeds the greater of six months, or the
period for which the employee’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to a level that is no
more than twenty percent (20%) of its prior level. For this purpose, whether a
Separation from Service has occurred is determined based on whether it is
reasonably anticipated that no further services will be performed by the
employee after a certain date or that the level of bona fide services the
employee will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the employee has been
providing services for less than 36 months).



9

--------------------------------------------------------------------------------




2.29    Short-Term Incentive Award


“Short-Term Incentive Award” means those vested awards earned under the
FirstEnergy Executive Incentive Compensation Plan, as amended and revised.


2.30    Service Period


“Service Period” means, with respect to a Participant’s base salary and
Short-Term Incentive Award, the twelve (12) consecutive month period commencing
January 1 of the year in which such base salary or Short-Term Incentive Award is
earned; provided, however, that the Service Period with respect to the initial
year of eligibility pursuant to Section 3.1(c) of the Plan shall mean the period
prescribed by the Company, commencing after an eligible employee becomes
eligible to participate in the Plan under Section 3.1(c) and ending on the next
following December 31.


“Service Period” means, with respect to a Restricted Stock Unit Award or a
Performance Share Award, the period commencing January 1 prior to the granting
of the award and ending at the conclusion of the performance period for such
Restricted Stock Unit Award or Performance Share Award; provided, however, that
the Service Period with respect to the initial year of eligibility pursuant to
Section 3.1(c) of the Plan shall mean the period prescribed by the Company,
commencing after an eligible employee becomes eligible to participate in the
Plan under Section 3.1(c) and ending on the conclusion of the performance period
for such Restricted Stock Unit Award or Performance Share Award.


With respect to only a Restricted Stock Unit Award granted in 2012, the Service
Period for such award shall mean the period commencing January 1, 2013 and
ending at the conclusion of the such award’s performance period.


2.31     Stock Account


“Stock Account” means the Account established pursuant to Section 4.3 of this
Plan.


2.32    Unforeseeable Emergency


“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or the Participant’s Beneficiary or dependent (as defined in Code Section
152 without regard to sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.



10

--------------------------------------------------------------------------------




ARTICLE 3—PARTICIPATION AND DEFERRAL COMMITMENTS




3.1    Eligibility and Participation


(a)    Eligibility. The Chief Executive Officer of the Company, or his or her
designee, may designate any key executive who is an employee of any Employer as
eligible to participate in the Plan as of the first (1st) day of the month
following the employee’s date of hire or promotion, and, with respect to
deferrals of any Short-Term Incentive Award and/or Performance Share Award that
is earned during a Service Period that ends prior to January 1, 2011 and that
otherwise would have been payable no later than December 31, 2011, to receive
Stock Premiums in accordance with Section 4.3.
  
(b)    Participation. In general, an eligible employee may elect to participate
in the Plan by filing with the Administrative Committee a Participant Agreement
prior to the Service Period in which the employee is eligible to participate,
except as set forth in subsection (c) below. The Participation Agreement shall
be irrevocable as of the December 31 immediately preceding the Service Period.
Notwithstanding the foregoing, an eligible employee may elect to defer any award
of Performance-Based Compensation by filing with the Administrative Committee a
Participant Agreement prior to the date that is six months before the end of the
award’s respective performance period, subject to Section 3.3(a), and such
Participation Agreement will become irrevocable as of the date that is six
months before the end of such performance period.


(c)    Initial Year of Eligibility. An eligible employee who is designated as
eligible to participate pursuant to Section 3.1(a) and whose date of hire or
promotion is on or prior to September 30 of any calendar year may elect to
participate in the Plan by filing with the Administrative Committee a
Participation Agreement within thirty (30) days after the date the eligible
employee becomes eligible to participate in the Plan and within the period
prescribed by the Administrative Committee. Such Participation Agreement will be
effective on the date prescribed by the Administrative Committee with respect to
compensation paid for services to be performed after such date and through the
December 31 of such Service Period. The Participation Agreement shall be
irrevocable as of the earlier of (i) the thirtieth (30th) day following the
employee’s eligibility date (i.e., the first (1st) of the month following the
employee’s date of hire or promotion, provided the employee is designated as
eligible pursuant to Section 3.1(a) of the Plan) or (ii) the date prescribed by
the Administrative Committee following the employee’s eligibility date. In the
event an employee previously participated in this Plan, such employee may not
elect to participate under this subsection unless he or she has not been
eligible to participate for at least the twenty-four (24) month period
immediately preceding the most recent date of eligibility.


(d)    A Participation Agreement shall not be considered to be revocable merely
because the employee or his or her Employer may make an election to change the
time and form of payment or the employee may accelerate the time of payment of a
Deferred Compensation Benefit but only to the extent such a change is permitted
by this Plan.



11

--------------------------------------------------------------------------------




3.2    Deferral Elections


A Participant may elect in the Participation Agreement to defer any or all of
the following:


(a)    Salary Deferral. A Participant may elect to defer a percentage of base
salary earned and otherwise payable for the Service Period. The amount to be
deferred shall be stated as a whole percentage and, effective January 1, 2002,
shall not be more than fifty percent (50%) of base salary.


(b)    Short-Term Incentive Award and/or Performance Share Award Deferral. A
Participant may elect to defer a percentage of his or her Short-Term Incentive
Award and/or Performance Share Award that is earned during the Service Period
and otherwise payable in the year following the Service Period. The amount to be
deferred must be stated as a whole percentage and shall not be more than one
hundred percent (100%) of such Award, less any taxes or other amounts that may
be required to be withheld.
  
(c)     Restricted Stock Unit Award. With respect to a Restricted Stock Unit
Award granted in 2013 and thereafter, a participant may elect to defer a
percentage of his or her Restricted Stock Unit Award that is earned during its
respective Service Period and otherwise payable, if at all, at the conclusion of
its respective vesting period. The amount deferred must be stated as a whole
percentage and shall not be more than one hundred percent (100%) of such award,
less any taxes or other amounts that may be required to be withheld.
  
Solely with respect to a Restricted Stock Unit Award that is granted in 2012, a
participant may elect to defer a percentage of such Restricted Stock Unit Award
that is earned during its respective Service Period and otherwise payable, if at
all, at the conclusion of the vesting period for the award; provided, however,
that the only eligible portion for deferral of such award is the portion of the
award that is paid subject to the achievement of performance factors. Any
portion of a Restricted Stock Unit Award granted in 2012 that is earned only
upon the satisfaction of service requirements shall not be eligible for
deferral. The amount deferred for any Restricted Stock Unit Award granted in
2012 must be stated as a whole percentage and will apply only to the portion of
such Restricted Stock Unit Award that is subject to the achievement of
performance factors, less any taxes or other amounts that may be required to be
withheld.
 
3.3    Commencement, Duration and Modification of Deferral Election


(a)    Commencement. Except as provided in Section 3.1(c), a Deferral Election
made with respect to the deferral of base salary or any Restricted Stock Unit
Award, Performance Share Award or Short-Term Incentive Award that is not
Performance-Based Compensation shall become effective on the first (1st) day of
the Service Period immediately following the date a Participation Agreement for
such Deferral Election is filed with the Administrative Committee. A Deferral
Election made with respect to any award that is Performance-Based Compensation
may become effective on or before the date that is six months before the end of
the award’s respective performance period, provided that, except as provided in
Section 3.1(c), the Participant making such election performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date an

12

--------------------------------------------------------------------------------




election is made; provided, further, that in no event may an election to defer
such award of Performance-Based Compensation be made after the compensation
underlying such award has become readily ascertainable.


(b)    Duration of Deferral Election. A Deferral Election shall remain in effect
for one (1) Service Period only.


(c)    Modification Due to Unforeseeable Emergency or Hardship Distribution. A
Deferral Election shall be irrevocable, except that the Administrative Committee
may permit a Participant to cancel the remainder of the Deferral Election for a
Service Period upon a finding, based upon uniform standards established by the
Administrative Committee, that the Participant has suffered an Unforeseeable
Emergency or is qualified to receive a hardship distribution pursuant to Code
Section 1.401(k)-1(d)(3). If the Administrative Committee grants a cancellation,
the Participant shall not be permitted to make a Deferral Election in the same
Service Period. Any further Deferral Election shall be made in accordance with
Section 3.1(b).


ARTICLE 4—ACCOUNTS




4.1    Elected Deferred Compensation


A Participant’s Elected Deferred Compensation shall be credited to the
Participant’s Account as of the date such amount would have otherwise been paid
to such Participant.


4.2    Retirement Account


(a)    Establishing a Retirement Account. A Participant may establish an annual
Retirement Account on and after January 1, 2005 which shall be maintained solely
for recordkeeping purposes, by making a Deferral Election.


(b)    Maximum Deferral. A Participant may elect to defer up to fifty percent
(50%) of base salary and up to one hundred percent (100%) of the Short-Term
Incentive Award into the Retirement Account.


(c)    Earnings
(i)    Any amounts credited to a Retirement Account prior to January 1, 2013
shall be credited with earnings equal to the Interest Rate plus three (3)
percentage points. Effective January 1, 2013, any amounts credited to a
Retirement Account that is established after December 31, 2012 shall be credited
with earnings equal to the Interest Rate plus one (1) percentage point. The
maximum Interest Rate shall be twelve percent (12%).
  
(ii)    Commencing January 1, 2008, the Company may, in its sole discretion,
permit Participants to elect from among a series of hypothetical investment
options, including the option described in paragraph (i) above, which are
selected by the Administrative Committee and to which the Participants’ Elected
Deferred Compensation shall be credited. If the Company permits investment
option elections by Participants, the Participants’ Accounts shall be credited

13

--------------------------------------------------------------------------------




daily with earnings, gains and losses as if such Accounts were invested in one
(1) or more Plan investment options, as selected by the Participants. Investment
options may be changed or provided from time to time by the Administrative
Committee in its sole discretion.


(iii)    Participants may change the options into which Elected Deferred
Compensation is credited and may change the allocation of existing Account
balances which elections shall become effective as of the first (1st) day of the
month following the date such election is submitted to the Administrative
Committee.


(d)    Earnings for Senior Management Retirees. The Retirement Account of any
Member of senior management who retired before July 1, 1998 shall be credited
with the greater of:
(i)    The Interest Rate plus four (4) percentage points, or


(ii)    The equivalent of a twelve percent (12%) annual yield.
  
4.3    Stock Account and Restricted Stock Unit Account


(a)    Establishing a Stock Account. A Participant may establish an annual Stock
Account, which shall be maintained solely for recordkeeping purposes, by making
a Deferral Election. A separate Restricted Stock Unit Account shall be
maintained for deferrals credited with respect to Restricted Stock Unit Awards.


(b)    Maximum Deferral. A Participant may elect to defer up to one hundred
percent (100%) of the Short-Term Incentive Award and Performance Share Award
into the Stock Account. A Participant may also elect to defer up to one hundred
percent (100%) of the Restricted Stock Units Award into the Restricted Stock
Unit Account; provided that, with respect to a Restricted Stock Unit Award
granted in 2012, a participant may defer into the Restricted Stock Unit Account
only the portion of such award that is subject to the achievement of performance
factors.


(c)    Stock Premium. With respect to deferrals of any Short-Term Incentive
Award and/or Performance Share Award that is earned during a Service Period that
ends prior to January 1, 2011 and that otherwise would have been payable no
later than December 31, 2011, amounts deferred into the Stock Account shall be
credited with an amount equal to twenty percent (20%) of the amount deferred
into the Stock Account. Such premium shall be credited as of the date the
corresponding Elected Deferred Compensation is credited to the Stock Account.


(d)    Stock Units and Earnings. Amounts deferred into the Stock Account shall
be converted into units of Company common stock. The number of stock units
credited to the Stock Account shall be determined by dividing the amount
deferred into the Stock Account, plus, with respect to deferrals of any
Short-Term Incentive Award and/or Performance Share Award that is earned during
a Service Period that ends prior to January 1, 2011 and that otherwise would
have been payable no later than December 31, 2011, the Stock Premium described
in (c) above, by the average daily closing price of Company common stock during
February of the Service Period in which the Elected Deferred Compensation is
credited to the Account.

14

--------------------------------------------------------------------------------




Amounts deferred into the Restricted Stock Unit Account shall be units of the
Company’s common stock. The number of stock units credited to the Restricted
Stock Unit Account shall be determined by the number of whole and fractional
shares, rounded up to the nearest whole share, which a Participant has elected
to defer as calculated at the time of vesting of the Restricted Stock Unit
Award.


(e)    Dividends. Additional stock units shall be credited to each Stock Account
and Restricted Stock Unit Account at the time dividend payments are made to
Company shareholders. The number of additional units credited shall be based on
the number of units in the Stock Account and Restricted Stock Unit Account, the
dividend rate and the market price of Company stock at the close of that
business day.


(f)    Automatic Cessation of Stock Premium and Dividends Paid in Common Stock.


(i)    Unless the Plan is terminated by the Company prior to the following, the
crediting of the 20% stock premium in Company common stock will automatically
cease on January 1, 2011 with respect to deferrals of any Short-Term Incentive
Award and/or Performance Share Award that is earned during a Service Period that
commences on or after January 1, 2011 and that otherwise would have been payable
later than December 31, 2011, or earlier if the maximum share reserve of
1,000,000 shares is reached.
  
(ii)    Unless the Plan is terminated by the Company prior to the following, the
crediting of the dividends under Section 4.3(e) in Company common stock will
automatically cease on May 17, 2014 or earlier if the maximum share reserve of
1,000,000 shares is reached, unless shareholders reapprove this feature on the
earlier of the prior date or prior to the depletion of the maximum share
reserve; provided, however, that, for the avoidance of doubt, the dividend
equivalent feature in Section 4.3(e) of this Plan shall continue with respect to
dividend equivalents that accrue after May 17, 2014 and are payable in cash.


4.4    Retirement Stock Account


(a)    Establishing a Retirement Stock Account. Effective January 1, 2002, a
Retirement Stock Account may be established for a Participant who has elected to
defer receipt of his or her Stock Account pursuant to Section 5.5(a) of this
Plan solely for recordkeeping purposes and shall be credited with earnings,
gains, losses and dividends in the same manner as the Stock Account.


(b)    Transfer to Retirement Account. Upon Separation from Service or death the
value of the Participant’s Retirement Stock Account shall be transferred to the
Participant’s Retirement Account as of the date of Separation from Service or
death and paid in cash pursuant to Article 5 of this Plan.


4.5    Deferred Compensation Benefit


The aggregate balances of a Participant’s Retirement Account, Stock Account,
Restricted Stock Unit Account and Retirement Stock Account shall be the
Participant’s “Deferred Compensation Benefit.”

15

--------------------------------------------------------------------------------




4.6    Amounts Transferred from the GPU Companies Deferred Compensation Plan and
Nonqualified Pension Plan


(a)    Deferred Compensation Amounts. As of November 7, 2001, certain account
balances from the GPU Companies Deferred Compensation Plan were transferred to
this Plan in conjunction with the merger of GPU, Inc. into the Company. As of
such date, the transferred balances shall be credited in a Retirement Account
for each such former employee of the GPU Companies and shall be credited with
earnings in the same manner as all other Retirement Accounts.


(b)    Nonqualified Pension Plan Amounts. As of November 7, 2001, the accrued
benefit associated with certain GPU nonqualified pension plans were transferred
to this Plan in conjunction with the merger of GPU, Inc. into the Company. Each
such former employee affected by this transfer shall be entitled to receive an
increase in such employee’s benefit equal to ten percent (10%) of the benefit,
so that, when benefits are paid, they will be ten percent (10%) greater than the
amount that otherwise would have been paid had the benefit been paid under the
GPU Companies nonqualified pension plans.


4.7    Vesting of Accounts


Each Participant shall be vested in the amounts credited to such Participant’s
Accounts as follows:


(a)    Elected Deferred Compensation. A Participant shall be one hundred percent
(100%) vested at all times in his Elected Deferred Compensation and any gains or
losses thereon regardless of the Account to which such amounts are credited.


(b)    Stock Premium. A Stock Premium, and any earnings gains or losses thereon
shall be one hundred percent (100%) vested on:


(i)    the Initial Eligible Payment Date for the related Elected Deferred
Compensation, provided the Participant is either:


a)    Employed by an Employer on the Initial Eligible Payment Date, or


b)    Has a Separation from Service on or after reaching age sixty (60);


(ii)    the death of the Participant;


(iii)    a Separation from Service of the Participant due to one (1) of the
following events:
a)    his or her Disability;


b)    involuntary termination under conditions where the Participant becomes
eligible for and elects to accept an Employer severance benefit; or



16

--------------------------------------------------------------------------------




(iv)    a Change in Control.


4.8    Statement of Accounts


The Administrative Committee shall submit to each Participant, after the close
of each calendar year and at such other times as determined by the
Administrative Committee, a statement setting forth the balance to the credit of
the Accounts maintained for a Participant.




ARTICLE 5—DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS




5.1    Retirement Benefit


(a)    Benefit. Upon a Participant’s Retirement, the Participant shall be paid a
Deferred Compensation Benefit equal to the amount of the Participant’s
Retirement Account earned by the Participant to the date such amount is
distributed, including any balance transferred from the Participant’s Retirement
Stock Accounts, Stock Accounts and Restricted Stock Unit Accounts.


(b)    Form of Benefit. The Participant may make an election in his or her
Participation Agreement to receive benefits from the Retirement Account in the
following manner:


(i)    A lump-sum payment; and/or


(ii)    Monthly installments over a period of up to three hundred (300) months.
The amount of the installment shall be redetermined January 1 of each year based
upon a crediting rate determined by the Administrative Committee in its
discretion (based on the then current earnings crediting rate under Section
4.2(c)(i) of the Plan or another crediting rate established by the
Administrative Committee), the remaining Retirement Account balance, and the
remaining number of payment periods.
  
(c)    Election Regarding Time of Payment. A Participant may make an election in
his or her Participation Agreement to defer commencement of payment of the
Retirement Account to the later of Retirement or a specified date, but the
specified date shall not be later than the first (1st) day of the month
following the Participant’s seventieth (70th) birthday.


(d)    Default Form of Benefit. If the Participant makes no election as to the
manner in which benefits shall be distributed prior to the commencement of
Service Period, the Employer shall pay benefits in a lump-sum payment.


(e)    Grandfathered Election Right. Solely with respect to Account balances
accrued and vested as of December 31, 2004 and earnings, gains and losses
credited thereon after that date, a Participant may amend his or her elections
regarding the form of benefit and time of payment up to ninety (90) days prior
to Retirement.


(f)    Changing Date or Form of Payment. Subject to the Administrative
Committee’s discretion and solely with respect to Account balances that accrue
and/or vest after December 31, 2004 including deemed earnings, gains and losses
credited thereon after that date, a Participant

17

--------------------------------------------------------------------------------




may amend his or her elections regarding the form of benefit and time of payment
on Retirement provided:


(i)    Such election is submitted to the Committee in writing at least twelve
(12) months prior to the date any amount is to be distributed from the Plan;


(ii)    Such election shall not take effect until twelve (12) months after it is
submitted to the Committee in writing; and


(iii)    The payment of the benefits shall not commence until at least five (5)
years from the date such payment would otherwise have been made.
  
(g)    Transition Election Right. Notwithstanding the above, distribution
elections made with respect to Deferral Elections made between January 1, 2005
and December 31, 2007 may be changed no later than December 31, 2007 in
accordance with Code Section 409A.


5.2    Death Benefit


(a)    Benefit. Upon a Participant’s death, the Participant’s Beneficiary shall
be paid a Deferred Compensation Benefit equal to the amount of the Participant’s
Retirement Account, Stock Account, Restricted Stock Unit Account and Retirement
Stock Account earned by the Participant to the date such amount is distributed
to the Participant’s Beneficiary. If a Participant dies prior to Separation from
Service, such amounts shall be paid to the Beneficiary in the form elected by
the Participant and in accordance with Section 5.5 of this Plan.


(b)    Form of Payment. Each Participant may make an election in his or her
Participation Agreement to have his or her death benefits paid in any manner
described in Section 5.1(b).


(c)    Grandfathered Election Right. Solely with respect to Account balances
accrued and vested as of December 31, 2004 and earnings, gains and losses
credited thereon after that date, the Participant may change such distribution
election by filing a new election with the Administrative Committee at any time
prior to such Participant’s death.


(d)    Changing Form of Payment. Solely with respect to Account balances that
accrue and/or vest after December 31, 2004 including deemed earnings, gains and
losses credited thereon after that date, a Participant may amend his or her
elections regarding the form of benefit on death provided:


(i)    Such election is submitted to the Committee in writing at least twelve
(12) months prior to the date any amount is to be distributed from the Plan; and


(ii)     Such election shall not take effect until twelve (12) months after it
is submitted to the Committee in writing.


(e)    Transition Election Right. A Participant may change distribution
elections made with respect to Deferral Elections between January 1, 2005 and
December 31, 2007 no later than December 31, 2007 in accordance with Code
Section 409A. Such elections made at any time

18

--------------------------------------------------------------------------------




thereafter shall become effective twelve (12) months after such election is
filed with the Administrative Committee.


(f)    Installment Payments. If a Participant dies after Retirement and while
receiving installment payments of such benefit, such amounts shall continue to
be paid to the Beneficiary in the same manner.


(g)    Deferral Not Effective. If the Participant elected to defer commencement
of Retirement benefits pursuant to Section 5.1(c) and dies prior to the
commencement thereof, upon the Participant’s death such election to defer
commencement of Retirement benefit payments shall become null and void and
payments will commence immediately to the Beneficiary in the form elected by the
Participant.
  
5.3        Disability Benefit


(a)    Benefit. Upon a Participant’s Disability, the Participant shall be paid a
Deferred Compensation Benefit equal to the amount of the Participant’s
Retirement Account, Stock Account, Restricted Stock Unit Account and any balance
transferred from the Retirement Stock Account, Restricted Stock Unit Accounts or
Stock Accounts earned by the Participant through the date such amount is
distributed to the Participant.


(b)    Form of Payment
  
(i)    Retirement Account. Each Participant may make an election in his or her
Participation Agreement to have his or her Disability benefits paid in any
manner described in Section 5.1(b).


(ii)    Stock Account and Restricted Stock Unit Account. A Participant shall not
be entitled to make an election for distribution of his or her Stock Account or
the Restricted Stock Unit Account upon a Disability. Any Stock Account or
Restricted Stock Unit Account benefit shall be paid pursuant to Section 5.5 of
the Plan at the time and in the form prescribed by Section 5.5 based upon a
distribution event described in Section 5.5.


(c)    Grandfathered Election Right. Solely with respect to Account balances
accrued and vested as of December 31, 2004 and earnings, gains and losses
credited thereon after that date, such election may be changed by the
Participant at any time prior to Disability, and the Participant may choose to
receive benefits in the same manner as described in Section 5.1(b) of the Plan.


(d)    Changing Form of Payment. Solely with respect to Account balances that
accrue and/or vest after December 31, 2004 including deemed earnings, gains and
losses credited thereon after that date, a Participant may amend his or her
elections regarding the form of benefit on Disability provided:


(i)    Such election is submitted to the Committee in writing at least twelve
(12) months prior to the date any amount is to be distributed from the Plan; and



19

--------------------------------------------------------------------------------




(ii)    Such election shall not take effect until twelve (12) months after it is
submitted to the Committee in writing.


(e)    Transition Election Right. Notwithstanding the above, distribution
elections made with respect to Deferral Elections made between January 1, 2005
and December 31, 2007 may be changed no later than December 31, 2007 in
accordance with Code Section 409A.


5.4    Separation from Service Benefit for Reasons Other Than Retirement,
Disability or Death—Retirement Account


(a)    Benefit. Upon a Participant’s Separation from Service prior to his or her
Retirement, Disability or death, the Participant shall be paid a Deferred
Compensation Benefit equal to the amount of the Participant’s Retirement
Account, Stock Account, Restricted Stock Unit Account and any balance
transferred from the Retirement Stock Account, Restricted Stock Unit Accounts or
Stock Accounts earned by the Participant through the date such amount is
distributed to the Participant.


(b)    Form of Payment.


(i)    Retirement Account. The benefit under this Section shall be paid to the
Participant in a lump-sum.


(ii)    Stock Account and Restricted Stock Unit Account. A benefit shall be paid
from the Stock Account or the Restricted Stock Unit Account pursuant to Section
5.5 of the Plan.


(c)    Grandfathered Election Right. Notwithstanding the above, effective
January 1, 2002 and solely with respect to Account balances accrued and vested
as of December 31, 2004 including earnings, gains and losses credited thereon
after that date, any Participant who has been involuntarily terminated under
conditions where the Participant becomes eligible for and elects to accept an
Employer severance benefit, may irrevocably elect at least thirty (30) days
prior to the date of Separation from Service to receive three (3) installment
payments, the first to be paid as soon as administratively feasible following
the Participant’s date of Separation from Service and on January 1 of each of
the next two (2) years. The amount of the installment shall be redetermined
January 1 of each year based upon the then current earnings crediting rate under
Section 4.2(c) of the Plan, the remaining Retirement Account balance, and the
remaining number of payments.


5.5    Stock Account Distributions


(a)    Benefit of Participant Employed on Initial Eligible Payment Date or with
a Separation from Service on or after Age Sixty. An Employer shall pay a
Participant who is employed by any Employer on his or her Initial Eligible
Payment Date or who has a Separation from Service on or after age sixty (60) a
Deferred Compensation Benefit equal to the amount of the Participant’s Stock
Account earned by the Participant while he or she was employed by such Employer,
including the Stock Premium, in Company common stock; provided that payments
made with respect to (i) any dividend equivalents that accrue pursuant to
Section 4.3(e) of the Plan after May 17, 2014 and (ii) Short-Term Incentive
Awards deferred after January 1, 2014

20

--------------------------------------------------------------------------------




shall be paid in cash. Commencing January 1, 2002, a Participant may elect in
his or her Participation Agreement to defer receipt of such payment to the
Participant’s date of Separation from Service or death. If such an election is
made, such Stock Account balance, including the Stock Premium, shall be
transferred to a Retirement Stock Account or held in the Stock Account until
Separation from Service or death and then transferred to a Retirement Account
and paid in cash pursuant to the Participant’s elections or Plan provisions,
whichever is applicable, under Sections 5.1, 5.2, 5.3, or 5.5 of this Plan.


(b)    Benefit of Participant with Separation from Service prior to Age Sixty.
Commencing January 1, 2002, if a Participant with a Stock Account balance that
has not reached its Initial Eligible Payment Date Separates from Service for any
reason, including death or Disability prior to age sixty (60), such vested
balance shall be transferred to a Retirement Account and paid in cash pursuant
to the Participant’s elections or Plan provisions, whichever is applicable,
under Article 5 of this Plan.
  
(c)    Benefit of Participant with Separation from Service on and after Age
Sixty. Commencing January 1, 2002, if a Participant with a Stock Account balance
that has not reached its Initial Eligible Payment Date Separates from Service
for any reason including death or Disability on or after age sixty (60), such
Stock Account, including the Stock Premium, shall be payable on the earlier of
the date the Stock Premium becomes fully vested or the Initial Eligible Payment
Date. A Participant may make an election each year in a Participation Agreement
to receive the Stock Account, including the Stock Premium, either in the form of
Company common stock or in cash and paid pursuant to the Participant’s elections
or Plan provisions, whichever is applicable, under Article 5 of this Plan;
provided that, notwithstanding the Participant’s election, payments made with
respect to (i) any dividend equivalents that accrue pursuant to Section 4.3(e)
of the Plan after May 17, 2014 and (ii) Short-Term Incentive Awards that are
deferred after January 1, 2014 shall be paid in cash. If the Participant does
not make an election prior to the Commencement of the Service Period, such Stock
Accounts shall be paid in the form of Company common stock; provided that
payments made with respect to (i) any dividend equivalents that accrue pursuant
to Section 4.3(e) of the Plan after May 17, 2014 and (ii) Short-Term Incentive
Awards that are deferred after January 1, 2014 shall be paid in cash.


(d)     Benefits payable from Restricted Stock Unit Accounts. With respect to
any Restricted Stock Unit Account, unless a Participant elects otherwise
pursuant to this Section 5.5(d) or Section 5.5(e), a Participant who is employed
by any Employer on the respective Initial Eligible Payment Date for such
Restricted Stock Unit Account shall receive a Deferred Compensation Benefit
equal to the amount of such Restricted Stock Unit Account in Company common
stock upon the Initial Eligible Payment Date; provided that payments made with
respect to any dividend equivalents that accrue pursuant to Section 4.3(e) of
the Plan after May 17, 2014 shall be paid in cash. Notwithstanding the
foregoing, if a Participant’s Separation from Service or death occurs prior to
the respective Initial Eligible Payment Date, the balance of the Restricted
Stock Unit Account shall be transferred to the Retirement Account for the
applicable Service Period and paid in accordance with the elections made for
such Retirement Account in the applicable Participant Agreement or, if
applicable, under the provisions of the Plan.


A Participant may elect in the Participation Agreement applicable to a
Restricted Stock Unit Account to receive a distribution of such Restricted Stock
Unit Account upon his or her

21

--------------------------------------------------------------------------------




Separation from Service or death. If such an election is made, the balance of
such Restricted Stock Unit Account shall be credited to the Restricted Stock
Unit Account until the Participant’s Separation from Service or death and then
transferred to the Retirement Account established for the applicable Service
Period and paid in cash pursuant to the Participant’s election with respect to
such Retirement Account or the relevant Plan provisions, whichever is
applicable, under Sections 5.1, 5.2, 5.3, or 5.5 of this Plan.


(e)    Changing Date or Form of Payment. Subject to the Administrative
Committee’s discretion and solely with respect to Restricted Stock Account
balances and Restricted Stock Unit Account balances, including deemed earnings,
gains and losses credited thereon, a Participant may amend his or her elections
regarding the timing of the payment in a manner that is consistent with the
requirements of Treasury Regulation § 1.409A-2(b), provided:


(i)    such election is submitted to the Committee in writing at least twelve
(12) months prior to the date any amount is to be distributed from the Plan; and


(ii)    such election shall not take effect until twelve (12) months after it is
submitted to the Committee in writing; and


(iii)    the payment of the benefits shall not commence until at least five (5)
years from the date such payment would otherwise have been made.
  
5.6    Accelerated Distribution


Notwithstanding anything to the contrary herein and solely with respect to
Accounts that are accrued and vested as of December 31, 2004 including earnings,
gains and losses credited thereon after that date, at any time, a Participant
(or the Participant’s Beneficiary in case of the death of the Participant) may
request a distribution of his or her vested Account balance. Each Employer by
whom the Participant was employed shall pay a Plan benefit equal to the amount
of the Participant’s Retirement Account earned by the Participant during the
Participant’s employment with such Employer. Such vested balance shall be
reduced by ten percent (10%), which amount shall be forfeited by the
Participant.


Such request must be made in writing in a form and manner specified by the
Administrative Committee. The distribution to the Participant or Beneficiary
shall be made as soon as administratively feasible in a lump-sum. The amount
distributed from the Stock Account and the Retirement Stock Account shall be
paid in Company common stock; provided that payments made with respect to any
dividend equivalents that accrue pursuant to Section 4.3(e) of the Plan after
May 17, 2014 shall be paid in cash. Such distribution shall completely discharge
the Administrative Committee and the Employers from all liability with respect
to the Participant’s or Beneficiary’s Accounts.


If the Participant is an employee of an Employer when the distribution is made,
the Participant shall not make a Deferral Election until January 1 of the second
calendar year following the calendar year in which the Participant receives such
distribution.



22

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if a Participant who is required to file reports
under Section 16 of the Securities Exchange Act of 1934 requests an accelerated
distribution of his Stock Account and/or the Retirement Stock Account, the
request must be approved by the Compensation Committee.


5.7    Financial Hardship Distributions


(a)    Distribution upon an Unforeseeable Emergency. Notwithstanding any other
provision of the Plan and solely with respect to Account balances that accrue
and vest after December 31, 2004 including deemed earnings, gains and losses
credited thereon after that date, payment from the Participant’s Accounts may be
made to the Participant, in the sole discretion of the Administrative Committee,
due to an Unforeseeable Emergency.


(b)    Termination of Deferral Election. If such a distribution is made, the
Participant’s Deferral Election for the Service Period in which the distribution
is made shall be void and such Participant shall not be eligible to make a
Deferral Election until the next Service Period.
  
(c)    Maximum Amount of Distribution. Such payment shall not exceed the amount
reasonably necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution
after taking into account the extent to which such Unforeseeable Emergency is or
may be relieved through cancellation of the Participant’s Deferral Election,
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause
severe financial hardship. However, the determination of amounts necessary to
satisfy the Unforeseeable Emergency is not required to take into account an
available distribution or loan from a qualified plan, any additional
compensation that is available under another nonqualified deferred compensation
plan, including a grandfathered nonqualified deferred compensation plan, but has
not actually been paid.


(d)    Payment Form and Source. Payment shall be made in a single lump-sum
within thirty (30) days after the date the request for a distribution is
approved by the Administrative Committee. Distributions shall be made first from
the Retirement Account, then from any Retirement Stock Account and then from any
Stock Account and Restricted Stock Unit Account, excluding the Stock Premium.


5.8    Withholding; Payroll Taxes


An Employer paying a benefit shall withhold from payments made hereunder to the
Participant or any Beneficiary, any amounts required to be withheld by
applicable law. An Employer may withhold from either deferred or nondeferred
compensation any amounts required to be withheld by the Federal Insurance
Contributions Act (FICA), the Federal Unemployment Tax Act (FUTA), or any state
income tax provision, or any other applicable law. All Plan administration
expenses incurred by an Employer or the Administrative Committee shall be borne
by the Company.
  

23

--------------------------------------------------------------------------------




5.9    Commencement of Payments


(a)    Commencement Date. Except for a distribution upon an Unforeseeable
Emergency as provided in Section 5.7 and for grandfathered benefits as provided
in subsection (e) below, payment of benefits shall commence as soon as
administratively feasible following the event giving rise to a distribution but
not later than ninety (90) days following the date of the event giving rise to
the distribution. A Participant shall not have a right to designate the taxable
year of payment other than by an election that is otherwise permitted by this
Plan.


(b)    Specified Employee. Notwithstanding subsection (a), a Participant who is
a specified employee as defined in Code Section 409A(a)(2)(B)(i) on his date of
Separation from Service (except due to death) shall not receive a distribution
of any amount under this Plan, whether a Deferred Compensation Benefit or a
Supplemental Pension Benefit, that is accrued and/or vested after December 31,
2004 including earnings, gains and losses credited thereon after that date
before the date which is six (6) months after the date of Separation from
Service.


(c)    Delay in Payment. In the event a distribution must be delayed as required
in subsection (b):


(i)    If the payment with respect to a Deferred Compensation Benefit is a
lump-sum, such lump-sum shall continue to be credited with earnings, gains and
losses pursuant to Section 4.2(c) until the actual date of distribution. If the
payment with respect to a Deferred Compensation benefit is in installments, the
earnings and amount of each installment shall be determined under Section
5.1(b)(ii).


(ii)     If the benefit with respect to a Deferred Compensation Benefit is to be
paid in installments or with respect to a Supplemental Pension Benefit is to be
paid as an annuity, the first payment shall include an amount equal to the sum
of the monthly payments which would have been paid to the Participant but for
the payment deferral mandated pursuant to subsection (b). In addition, with
respect to the Supplemental Pension Benefit, such first payment shall include an
amount of interest equal to such rate specified by the Administrative Committee
from time to time on the amount of the delayed payments, calculated in
accordance with rules set forth by the Administrative Committee, which,
effective January 1, 2010 and until subsequently revised, is a calculation based
on the aggregate sum of the interest rate multiplied by the number of days each
delayed monthly payment is held by the Company due to the mandated deferral.
 
(d)    All payments shall be made as of the first (1st) day of the month.


(e)    Grandfathered Commencement Date. Solely with respect to benefits under
this Plan accrued and vested as of December 31,2004 and earnings, gains and
losses credited thereon after that date, payment of benefits shall commence as
soon as administratively feasible following the event giving rise to a
distribution.
  
5.10    Payment to Guardian


If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Administrative
Committee may direct

24

--------------------------------------------------------------------------------




payment of such Plan benefit to the guardian, legal representative or person
having the care and custody of such minor or incompetent person. The
Administrative Committee may require proof of incompetence, minority, incapacity
or guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Administrative
Committee and the Employer from all liability with respect to such benefit.


5.11    Small Accounts


Notwithstanding anything herein to the contrary and solely with respect to
Account balances that are accrued and vested as of December 31, 2004, including
earnings, gains and losses credited thereon after that date, in the event the
Participant’s Account balance that will be paid in installments is less than one
hundred thousand dollars ($100,000) on the date payments commence, and such
Participant has elected to receive installment payments over a period of more
than one hundred eighty (180) months, such election shall become null and void
and the Participant shall receive such benefit in monthly installments over one
hundred eighty (180) months.




ARTICLE 6—SUPPLEMENTAL PENSION BENEFIT




6.1    Eligibility and Participation


(a)     In General. The Chief Executive Officer of the Company, or his or her
designee, may designate any key executive who is an employee of any Employer as
eligible to receive the benefit described in this Article (“Supplemental Pension
Benefit”) as of the first (1st) day of the month following the employee’s date
of hire or promotion.
  
(b)     Individual Agreements. A Participant may be promised additional benefits
under this Article in a separate employment agreement or other written
arrangement. This Article will take into account such promises, but in no event
will any such promises (i) change the time and form of payment of the
Supplemental Pension Benefit as provided under this Article 6 or (ii) constitute
a “material modification” under Code Section 409A of amounts accrued and vested
under the Plan as of December 31, 2004.


6.2    Retirement Benefit


(a)    Benefit. Each Participant or Beneficiary who is entitled to a benefit
under the Pension Plan shall be entitled to a Supplemental Pension Benefit equal
to the amount payable from the Pension Plan as if the Participant had started
receiving the Pension Plan benefit on the date of the Participant’s Retirement
(the “Accrued Pension Benefit”) without regard to:
  
(i)    With respect to Participants who were Participants in the Plan prior to
January 1, 2014, the exclusion of Short-Term Incentive Award (or annual
incentive), whether paid or deferred, from the definition of compensation in the
Pension Plan; and



25

--------------------------------------------------------------------------------




(ii)    Limitations imposed by Code Sections 401(a)(17) and 415 in the Pension
Plan;


Less the amount set forth in subsection (b) below.


(b)    Subtraction. The benefit described in subsection (a) shall be reduced by
the Accrued Pension Benefit.


(c)    Adjustment. The benefit described in subsection (a), taking in account
the amount subtracted under subsection (b), shall be adjusted under the same
rules as used for distributions under the Pension Plan including early
retirement factors.


(d)     Form of Payment. Prior to the commencement of payments of the
Supplemental Pension Benefit, a Participant shall select the form of payment
from the following:


(i)    Single life annuity;


(ii)    100%, 75%, 50% or 25% joint and survivor annuity (or a modified joint
and survivor annuity with a pop-up provision as permitted under the provisions
of the Pension Plan at the time of commencement of payments of the Supplemental
Pension Benefit);


(iii)    Life annuity with payments guaranteed for a period of sixty (60), one
hundred twenty (120) or one hundred eighty (180) months.


(e)    Default Form of Payment. In the absence of an election, the Supplemental
Pension Benefit shall be paid as a single life annuity if the Participant is not
married at the time payments are to commence, and in the form of a 50% joint and
survivor annuity to a married Participant, with the Participant’s spouse as the
joint annuitant unless the Participant has designated another joint annuitant.


(f)    Actuarial Equivalent. All forms of payment shall be actuarially
equivalent based on reasonable actuarial assumptions as of the date benefit
payments are to commence. On such date, the same actuarial assumptions shall be
used in valuing each annuity payment option.


(g)    Commencement of Payments. Subject to Section 5.9(b), payment of the
portion of the Supplemental Pension Benefit that is accrued or vested after
December 31, 2004 shall commence as follows:
  
(i)    If Separation from Service occurs prior to Retirement, payment of the
Supplemental Pension Benefit shall commence on the first (1st) day of the month
on or following the Participant’s attainment of age sixty (60).


(ii)    Upon Retirement, payment of the benefit shall commence on Retirement,
but in no event earlier than the first (1st) day of the month on or following
the Participant’s Retirement or no later than ninety (90) days following the
Participant’s Retirement.


(h)        [Reserved].
  

26

--------------------------------------------------------------------------------




(i)     Pension Plan Reduction Factors. Benefit reduction factors shall be
applied in the same manner as and pursuant to provisions in the Pension Plan.


(j)    Grandfathered Election Right. Solely with respect to the Supplemental
Pension Benefit that was accrued and vested as of December 31, 2004, that would
have been paid to the Participant if he or she had terminated or died on that
date and commenced payment as soon as possible after termination or death, such
Benefit shall be paid to the Participant at the same time and in the same manner
as payments from the Pension Plan.
  
6.3    Death Benefit


(a)    Benefit. Each Beneficiary entitled to a pre-retirement survivor benefit
under the Pension Plan shall be entitled to a death benefit under this Section
6.3 determined in the same manner as Retirement benefits under Sections 6.2(a),
(b) and (c) this Plan as if the first (1st) day of the month following the
Participant’s date of death was the later of (i) the Participant’s attainment of
age fifty-five (55); or (ii) the date of the Participant’s Separation from
Service. Notwithstanding the foregoing, the amount of the Supplemental Pension
Benefit that was accrued and vested as of December 31, 2004 will be determined
in accordance with Section 6.2(j) of this Plan.


(b)    Form of Payment. The Beneficiary shall receive the death benefit which
shall be determined as if the Participant had retired immediately before his or
her death and had elected payment of his or her retirement benefit in the form
of a 100% joint and survivor annuity.


(c)    Commencement of Payments. Solely with respect to amounts that accrue
and/or vest after December 31, 2004:
  
(i)    If a Participant dies prior to his or her Separation from Service and has
less than ten (10) years but at least five (5) years of Eligibility Service as
defined in the Pension Plan on such Participant’s date of death and, with
respect to any Participant who attains at least ten (10) years of Eligibility
Service as defined in the Pension Plan on or after January 1, 2009, if a
Participant dies prior to his or her Separation from Service and has at least
ten (10) years of Eligibility Service as defined in the Pension Plan on such
Participant’s date of death, payments shall commence under this Section 6.3 on
the later of:
  
a)    The first day (1st) of the month following the date the Participant would
have attained age fifty-five (55); or


b)    The Participant’s death, but in no event earlier than the first (1st) day
of the month on or following the Participant’s death or no later than ninety
(90) days following the Participant’s death.
 
(ii)    Notwithstanding the foregoing, if a Participant dies prior to his or her
Separation from Service and had at least ten (10) years of Eligibility Service
as defined in the Pension Plan prior to January 1, 2009, then payments shall
commence no earlier than the first (1st) day of the month on or following the
Participant’s date of death or no later than ninety (90) days following the
Participant’s date of death.

27

--------------------------------------------------------------------------------




(d)    Pension Plan Reduction Factors. Benefit reduction factors, including
early retirement and actuarial factors, shall be applied in the same manner as
and pursuant to provisions in the Pension Plan.


(e)     Grandfathered Election Right. Section 6.2(j) applies to amounts accrued
and vested as of December 31, 2004 with respect to time and form of payment of
those amounts.




ARTICLE 7—BENEFICIARY DESIGNATION




7.1    Beneficiary Designation


Each Participant shall have the right, at any time, to designate one (1) or more
persons as the primary or contingent Beneficiary(ies) to whom benefits under
Sections 5.2 and one (1) Beneficiary under Section 6.3 of this Plan shall be
paid in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan. Unless stated otherwise in
writing in the form provided by the Administrative Committee, payments hereunder
shall be paid in equal shares to surviving Beneficiaries if more than one (1)
Beneficiary has been designated. Each Beneficiary designation shall be in a
written form prescribed by the Administrative Committee and shall be effective
only when filed with the Administrative Committee during the Participant’s
lifetime. If a Participant’s compensation is community property, any Beneficiary
designation shall be valid or effective only as permitted under applicable law.


7.2    Amendments


Any Beneficiary designation may be changed by a Participant without the consent
of any Beneficiary by the filing of a new Beneficiary designation with the
Administrative Committee.


7.3    No Beneficiary Designation or Death of Beneficiary with respect to
Deferred Compensation Benefit


(a)    Deferred Compensation Benefit Default Beneficiary Designation. In the
absence of an effective Beneficiary designation, or if all designated
Beneficiaries predecease the Participant, the Participant’s Beneficiary shall be
the person in the first (1st) of the following classes:


(i)    The surviving spouse;


(ii)    The Participant’s estate.


(b)    Deferred Compensation Benefit Lump-sum Distribution. In the event of the
death of a Beneficiary after payments commence but prior to the Beneficiary
receiving all benefit payments under this Plan, in the remaining balance shall
be paid in a lump sum to the estate of the Beneficiary.



28

--------------------------------------------------------------------------------




7.4    Beneficiary Designation or Death of Beneficiary with respect to
Supplemental Pension Benefit


With respect to a Participant’s Supplemental Pension Benefit, in the absence of
an effective Beneficiary designation, or if all designated Beneficiaries
predecease the Participant, the Participant’s Beneficiary shall follow the
Participant’s beneficiary designation under the Pension Plan.


7.5     Effect of Payment


Payment to the Beneficiary or Beneficiaries including a Beneficiary under
Section 7.3 or 7.4 shall completely discharge the Employers’ obligations under
this Plan.




ARTICLE 8—ADMINISTRATION




8.1    Administrative Committee; Duties


This Plan shall be administered by an Administrative Committee consisting of
three (3) or more members who are appointed by the Chief Executive Officer of
the Company. Members of the Administrative Committee may be Participants in this
Plan. However, no member of the Administrative Committee may participate in a
review of his or her own claim under Article 9. The Administrative Committee
shall administer the Plan and shall have the power and the duty to take all
action and to make all decisions necessary or proper to carry out the Plan. The
determination of the Administrative Committee as to any question involving the
general administration and interpretation of the Plan shall be final,
conclusive, and binding except as otherwise provided in Article 9. A majority
vote of the Administrative Committee members shall control any decision. Any
discretionary actions to be taken under the Plan by the Administrative Committee
with respect to the classification of employees, Participants, contributions or
benefits shall be uniform in nature and applicable to all persons similarly
situated. Without limiting the generality of the foregoing, the Administrative
Committee shall have the following discretionary authority, powers and duties:


(a)    To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition to receiving
any benefit under the Plan;


(b)    To make and enforce such rules and regulations and prescribe the use of
such forms as it deems necessary for the efficient administration of the Plan;


(c)    To interpret the Plan and to resolve ambiguities, inconsistencies and
omissions;


(d)    To decide all questions concerning the Plan and any questions concerning
the eligibility of any employee to participate in the Plan; and



29

--------------------------------------------------------------------------------




(e)    To determine the amount of benefits which will be payable to any person
in accordance with the provisions of the Plan.


Upon and after the occurrence of a Change in Control, the “Administrative
Committee” shall be at least three (3) individuals selected by the individual
who, immediately prior to the Change in Control, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”); provided, however, the Administrative Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the Administrative Committee for this Plan until the date on which the
independent third parties selected by the Ex-CEO accept the responsibilities as
members of the Administrative Committee under this Plan. Upon and after a Change
in Control, the Administrative Committee shall have all discretionary
authorities and powers granted the Administrative Committee under this Plan
including the discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan except benefit entitlement determinations upon appeal. Upon and after the
occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Participants and their
Beneficiaries, the Account balances of the Participants, the date and
circumstances of the Retirement, Disability, death or Separation from Service of
the Participants, and such other pertinent information as the Administrative
Committee may reasonably require. Upon and after a Change in Control, a member
of the Administrative Committee may only be removed (and a replacement may only
be appointed) by the Ex-CEO.


8.2    Agents


In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit, and may from time to time consult with counsel, who may be counsel to
the Company.


8.3    Indemnity of Committees


The Company shall indemnify and hold harmless the members of the Administrative
Committee, the Appeals Committee and the Compensation Committee against any and
all claims, loss, damage, expense or liability arising from any action or
failure to act with respect to this Plan, except in the case of intentional
misconduct.


8.4    Participating Employers


The Compensation Committee or the Chief Executive Officer of Company may permit
Employers to participate in this Plan. Any Employer may, upon resolution of its
Board of Directors, withdraw from participating in the Plan and shall notify the
Company of such resolution. An Employer’s withdrawal from the Plan shall not
adversely affect balances in any Participant’s Accounts which shall continue to
accrue earnings as set forth herein, shall not

30

--------------------------------------------------------------------------------




adversely affect the accrued Supplemental Pension Benefit and shall not change
any distribution elections.




ARTICLE 9—CLAIMS PROCEDURE




9.1    Claim


Any person claiming a benefit (“Claimant”) under the Plan shall present the
request in writing to the Administrative Committee.


9.2    Initial Claim Review


In the case of a claims regarding Disability, the Administrative Committee will
make a benefit determination within forty-five (45) days of its receipt of an
application for benefits. This period may be extended up to an additional thirty
(30) days, if the Administrative Committee provides the Claimant with a written
notice of the extension within the initial forty-five (45)-day period. The
extension notice will explain the reason for the extension and the date by which
the Administrative Committee expects a decision will be made. The Administrative
Committee may obtain a second thirty (30)-day extension by providing you written
notice of such second extension within the thirty (30)-day extension. The second
extension notice must include an explanation of the special circumstances
necessitating the second extension and the date by which the Administrative
Committee’s decision will be made. If the extension is necessary because
additional information is needed to decide the claim, the extension notice will
describe the required information. The Claimant will have forty-five (45) days
after receiving the extension notice to provide the required information.


In the case of all other claims, the Administrative Committee will make a
benefit determination within ninety (90) days of its receipt of an application
for benefits. This period may be extended up to an additional ninety (90) days,
if the Administrative Committee provides the Claimant with a written notice of
the extension within the initial ninety (90)-day period. The extension notice
will explain the reason for the extension and the date by which the
Administrative Committee expects a decision will be made.


The Administrative Committee will notify the Claimant in writing, delivered in
person or mailed by first-class mail to the Claimant’s last known address, if
any part of a claim for benefits under the Plan has been denied. The notice of a
denial of any claim will include:


(a)    the specific reason for the denial;


(b)    reference to specific provisions of the Plan upon which the denial is
based;


(c)    a description of any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such internal
criterion will be provided free of charge upon request);



31

--------------------------------------------------------------------------------




(d)    a description of any additional material or information deemed necessary
by the Administrative Committee for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary; and


(e)    an explanation of the claims review procedure under the Plan.


If the notice described above is not furnished and if the claim has not been
granted within the time specified above for payment of the claim, the claim will
be deemed denied and will be subject to review as set forth in Section 9.3.


9.3    Review of Claim


If a claim for benefits is denied, in whole or in part, the Claimant may request
to have the claim reviewed. The Claimant will have one hundred eighty (180) days
in which to request a review of a claim regarding Disability, and will have
sixty (60) days in which to request a review of all other claims. The request
must be in writing and delivered to the Compensation Committee. If no such
review is requested, the initial decision of the Compensation Committee will be
considered final and binding.


The request for review must specify the reason the Claimant believes the denial
should be reversed. He or she may submit additional written comments, documents,
records, and other information relating to and in support of the claim; all
information submitted will be reviewed whether or not it was available for the
initial review. The Claimant may request reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. A member of the Compensation Committee may not participate in the
review of his or her own claim. In addition, if the Claimant requests a review,
a member who is a subordinate of the original decision maker shall not
participate in the review of the claim. The review will not defer to the initial
adverse determination. If the denial was based in whole or in part on a medical
judgment, the Compensation Committee will consult with an appropriate health
care professional who was not consulted in the initial determination of his or
her claim and who is not the subordinate of someone consulted in the initial
determination. Names of the health care professionals will be available on
request.


Upon receipt of a request for review, the Compensation Committee may schedule a
hearing within thirty (30) days of its receipt of such request, subject to
availability of the Claimant and the availability of the Compensation Committee,
at a time and place convenient for all parties at which time the Claimant may
appear before the person or committee designated by the Compensation Committee
to hear appeals for a full and fair review of the Administrative Committee’s
initial decision. The Claimant may indicate in writing at the time the
Compensation Committee attempts to schedule the hearing, that he or she wishes
to waive the right to a hearing. If the Claimant does not waive his or her right
to a hearing, he or she must notify the Compensation Committee in writing, at
least fifteen (15) days in advance of the date established for such hearing, of
his or her intention to appear at the appointed time and place. The Claimant
must also specify any persons who will accompany him or her to the hearing, or
such other persons will not be admitted to the hearing. If written notice is not
timely provided, the hearing will be automatically canceled. The Claimant or the
Claimant’s duly authorized representative may review all pertinent documents
relating to the claim in preparation for the hearing and may

32

--------------------------------------------------------------------------------




submit issues, documents, affidavits, arguments, and comments in writing prior
to or during the hearing.


The Compensation Committee will notify the Claimant of its decision following
the reviews. In the case of a claim regarding Disability, the Compensation
Committee will render its final decision within forty-five (45) days of receipt
of an appeal or such shorter period as may be required by law. If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify the Claimant of the reasons for the
extension and the date by which the Compensation Committee expects a decision
will be made. The extended date may not exceed ninety (90) days after the date
of the filing of the appeal.


In the case of all other claims, the Compensation Committee will render its
final decision within sixty (60) days of receipt of an appeal. If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify the Claimant of the reasons for the
extension and the date by which the Compensation Committee expects a decision
will be made. The extended date may not exceed one hundred twenty (120) days
after the date of the filing of the appeal


If after the review the claim continues to be denied, the Claimant will be
provided a notice of the denial of the appeal which will contain the following
information:


(a)    The specific reasons for the denial of the appeal;


(b)    A reference to the specific provisions of the Plan on which the denial
was based;


(c)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits;


(d)    A statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such information
would be provided free of charge upon request); and


(e)    A statement describing the Claimant’s right to bring a civil suit under
Federal law and a statement concerning other voluntary alternative dispute
resolutions options.


9.4    Review of Claims on and after a Change in Control


Upon and after the occurrence of a Change in Control, the Compensation
Committee, as constituted immediately prior to a Change in Control, shall be the
Appeals Committee. In the event any member of the Appeals Committee resigns or
is unable to perform the duties of a member of the Appeals Committee, successors
to such members shall be selected by the Ex-CEO. Upon and after a Change in
Control, the Appeals Committee shall have all discretionary authorities and
powers granted the Compensation Committee under this Plan to review denied
claims as provided in Section 9.3. A member of the Appeals Committee may not
participate in the review of his or her own claim and may not participate in the
review a claim if he or she is a subordinate of the original decision maker.
Upon and after the occurrence of a Change in

33

--------------------------------------------------------------------------------




Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Appeals Committee; (2) indemnify the Appeals Committee against any
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Appeals Committee or its employees or agents; and (3)
supply full and timely information to the Appeals Committee on all matters
relating to the Plan, the Participants and their Beneficiaries, the Account
balances of the Participants, the date and circumstances of the Retirement,
Disability, death or Separation from Service of the Participants, and such other
pertinent information as the Appeals Committee may reasonably require. Upon and
after a Change in Control, a member of the Appeals Committee may only be removed
(and a replacement may only be appointed) by the Ex-CEO.




ARTICLE 10—AMENDMENT AND TERMINATION OF PLAN




10.1    Right to Amend


The Plan may be amended any time by action of the Board or the Compensation
Committee or by a writing executed on behalf of the Board or Compensation
Committee by the Company’s duly elected officers, except that:


(a)    No amendment shall be effective to decrease or restrict any Participant’s
Account balance or Supplemental Pension Benefit accrued to that date, and


(b)    No amendment shall be effective to restrict the right of a Participant to
elect to receive a lump-sum form of benefit payment of his or her Account upon
Retirement, death, Disability or other separation of employment, and


(c)    No amendment to the method for calculating earnings on the portion of the
Retirement Account allocated to the investment option described in Section
4.2(c)(i) of the Plan shall decrease the interest rate credited to the
Retirement Account balance of any Participant below the Moody’s Average
Long-Term Corporate Bond Yield Index less one (1) percentage point; otherwise
the Retirement Account balance that is accrued and vested as of December 31,
2004 including earnings credited thereon after that date shall be paid to all
Participants within sixty (60) days of the effective date of such amendment.


Such amendment shall be effective on the thirty-first (31st) day following the
date on which the Company notifies the Participants that the Company has adopted
the amendment.


10.2    Right to Terminate


The Board or the Compensation Committee may at any time terminate the Plan if,
in its sole judgment, the tax, accounting or other effects of the continuance of
the Plan or potential payments thereunder would not be in the best interests of
the Company. Such termination shall not adversely affect any Plan Participant’s
Account balance or accrued Supplemental Pension Benefit. Each Employer shall pay
the balances of a Participant’s Accounts that were accrued and

34

--------------------------------------------------------------------------------




vested as of December 31, 2004 including earnings, gains and losses credited
thereon after that date, and earned while employed by such Employer within sixty
(60) days after the effective date of the Plan termination.


10.3    Distribution of Benefits on Plan Termination


In the event the Corporation elects to amend, modify or terminate the Plan as
provided under Section 10.2 and solely with respect to Account balances that
accrue and/or vest after December 31, 2004, including deemed earnings, gains and
losses credited thereon after that date, no right to the payment of benefits
shall arise as a result of a Plan Termination;


(a)    The Company may, in its discretion, provide by amendment to the Plan a
right to the payment of all such Account balances as a result of the liquidation
and termination of the Plan where:


(i)    the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and the participating Employers;


(ii)    the Plan and all arrangements required to be aggregated with the Plan
under Code Section 409A are terminated and liquidated;


(iii)    no payments, other than those that would be payable under the terms of
the Plan and the aggregated arrangements if the termination and liquidation had
not occurred, are made within twelve (12) months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan;


(iv)    all payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and


(v)    the Company and the Employers do not adopt a new arrangement that would
be aggregated with any terminated arrangement under Code Section 409A, at any
time within three (3) years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan.


(b)    Similarly, the Company may, in its discretion, provide by amendment to
liquidate and terminate the Plan where the termination and liquidation occurs
within twelve (12) months of a corporate dissolution taxed under Code Section
331, or with the approval of a bankruptcy court pursuant to 11 United States
Code § 503(b)(1)(A), provided that all amounts deferred under the Plan are
included in the Participants’ gross incomes in the latest of the following years
(or, if earlier, the taxable year in which the amount is actually or
constructively received):


(i)    the calendar year in which the termination occurs;


(ii)    the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or


(iii)    the first calendar year in which the payment is administratively
practicable.

35

--------------------------------------------------------------------------------




ARTICLE 11—MISCELLANEOUS


11.1    Unfunded Plan


This Plan is intended to be an unfunded plan for federal income tax purposes and
for purposes of ERISA, maintained primarily to provide deferred compensation
benefits for a select group of management employees or highly compensated
employees. This Plan is not intended to create an investment contract, but to
provide tax planning opportunities and retirement benefits to eligible
individuals who have elected to participate in the Plan. Eligible individuals
are select members of management who, by virtue of their position with an
Employer, have the ability to materially affect the Employer’s profitability and
operations.


11.2    Liability for Benefits


Except as otherwise agreed in writing, liability for the payment of a
Participant’s benefit under this Plan shall be borne solely by the participating
Employer that employs the Participant and reports the Participant as being on
its payroll during the accrual or increase in the benefit. No liability for the
payment of any Deferred Compensation Benefit or any Supplemental Pension Benefit
shall be incurred by reason of Plan sponsorship or participation except for
benefits of a participating Employer’s own employees. Nothing in this Section
shall be interpreted as prohibiting any participating Employer from expressly
agreeing in writing to the assumption of liability or guarantee of payment of
any benefit under this Plan.


11.3    Unsecured General Creditor


Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
any Employer. Any and all assets of each Employer shall be, and remain, the
general, unpledged, unrestricted assets of the Employer. An Employer’s
obligations under the Plan shall be merely that of an unfunded and unsecured
promise of the Employer to pay money in the future.


11.4    Obligations to Employer


If a Participant becomes entitled to the payment of a benefit under the Plan and
the Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Employer obligated to pay the benefit at the
time of payment, then the Employer may offset such amount owing to it against
the amount of benefits otherwise then distributable under this Plan to the
Participant or Beneficiary. Such determination shall be made by the
Administrative Committee.


11.5    Nonassignability


(a)    Except as stated in subsection (b) below, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if

36

--------------------------------------------------------------------------------




any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.


(b)    Domestic Relations Order. Subject to the Company’s domestic relations
procedures, as amended from time to time, an Employer may pay benefits to an
alternate payee pursuant to a domestic relations order provided the
Administrative Committee determines such order meets the requirements of a
qualified domestic relations order pursuant to Code Section 414(p)(1)(A).
  
11.6    Not a Contract of Employment


The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant, and neither the
Participant nor any Beneficiary shall have any rights against any Employer
except as may otherwise be specifically provided herein. Moreover, nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of any Employer or to interfere with the right of any Employer to
discipline or discharge such Participant at any time.


11.7    Protective Provisions


A Participant shall cooperate with each Employer by furnishing any and all
information requested by any Employer in order to facilitate the payment of
benefits under this Plan.


11.8    Captions


The captions of the articles, sections and subsection of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


11.9    Governing Law


The provisions of this Plan shall be construed, administered, and enforced
according to and governed by the laws (other than conflict of law provisions) of
the state of Ohio, except to the extent such laws are superseded by ERISA.


11.10    Validity


In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.



37

--------------------------------------------------------------------------------




11.11    Notice


Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to any member of the Administrative
Committee, or to the statutory agent of Company. Notice to the Administrative
Committee may be given to any member of the Administrative Committee and if
mailed shall be addressed to the principal executive offices of Company. Notice
mailed to the Participant shall be sent to the address set out in the
Participant’s most recent Participation Agreement or such other address as is
given to the Administrative Committee by notice. Notices shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark, or the receipt for registration or certification.


11.12        Successors


The provisions of this Plan shall bind and inure to the benefit of each Employer
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of an Employer, and successors of any such corporation or
other business entity.


11.13        Code Section 409A


Notwithstanding anything to the contrary in the provisions of this Plan
regarding the benefits payable hereunder and the time and form thereof, this
Plan is intended to meet any applicable requirements of Code Section 409A and
this Plan shall be construed and administered in accordance with Code Section
409A, Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. In the event that the Company
determines that any provision of this Plan or the operation thereof may violate
Code Section 409A and related Department of Treasury guidance, the Company may
in its sole discretion adopt such amendments to this Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, or take such other actions, as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A. Code Section
409A compliance amendments made after January 1, 2009 are intended to utilize
applicable transition relief provided under Article XI of IRS Notice 2010-6 so
the Plan is treated as having been correct on January 1, 2009.





38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and pursuant to the direction and authority of the Board of
Directors, the Company has caused this instrument to be executed by its duly
authorized officer effective as of the date or dates set forth above.




FIRSTENERGY CORP.


 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony J. Alexander,
 
 
 
 
Anthony J. Alexander,
 
 
 
 
President and Chief Executive
 
 
 
 
Officer of FirstEnergy Corp.
 
 
 
 
 
 
 







Dated:     February 21, 2014




--------------------------------------------------------------------------------




APPENDIX A


1
Participating Employer
2
Adoption Date
3
Termination Date
American Transmissions Systems, Inc.
January 1, 2003
 
The Cleveland Electric Illuminating Company
July 1, 1998
 
FirstEnergy Corp.
January 1, 1998
 
 
 
 
FirstEnergy Generation, LLC.
January 1, 2003
 
FirstEnergy Nuclear Operating Company
January 1, 1999
 
FirstEnergy Service Company
January 1, 1999
 
FirstEnergy Solutions Corp.
January 1, 2003
 
 
 
 
Jersey Central Power and Light
January 1, 2003
 
Metropolitan Edison
January 1, 2003
 
Monongahela Power Company
January 1, 2012
 
Ohio Edison Company
January 1, 1983
 
Pennsylvania Electric
January 1, 2003
 
Pennsylvania Power Company
January 1, 1983
 
The Potomac Edison Company
January 1, 2012
 
The Toledo Edison Company
July 1, 1998
 
West Penn Power Company
January 1, 2012
 




A-1